Exhibit 10.12

RESIGNATION AND NON-COMPETE AGREEMENT

     

This Agreement ("Agreement") is entered into this 21st day of July, 2004 between
KMGP Services, Inc. (on behalf of itself and the other persons and entities
included in the definition of KM (as defined below), and Michael C. Morgan
("Employee").



     

WHEREAS, Employee is currently employed as an at-will employee of KM;



     

WHEREAS, Employee has decided to resign from his position as President of Kinder
Morgan, Inc. ("KMI"), Kinder Morgan G.P., Inc., Kinder Morgan Management, LLC
and as an officer and director of their respective affiliates in order to pursue
other opportunities, including as a principal of Portcullis Partners, L.P.,
while remaining an unpaid employee and retaining his membership on KMI's Board
of Directors (the "Board");



     

WHEREAS, the parties wish to provide for certain terms and conditions associated
with this resignation;



     

WHEREAS, the parties negotiated certain terms to extend past employment,
including, without limitation, terms relating non-competition and
confidentiality;



     

WHEREAS, Employee agrees that ample consideration was provided to ensure
enforcement of such provisions;



     

NOW THEREFORE, in consideration of the foregoing premises and the following
promises, the parties agree as follows:



          

1.    Intent of the Parties. It is the intent of the parties that all rights
under any previous agreement(s) or understandings concerning Employee's
employment by KM shall be waived and forfeited upon execution of this Agreement,
except as described on Schedule 1 attached hereto.



          

2.    Definitions.



               

(a)   KM. "KM" as used in this Agreement shall mean and include Kinder Morgan
Energy Partners, L.P., Kinder Morgan, Inc., Kinder Morgan Management, LLC and
their respective divisions, subsidiaries, parents and/or affiliates, successors
or assigns, and, for purposes of this Agreement, the term "affiliates" shall
have the same definition as the term "affiliated group" in Section 1504(a) of
the Internal Revenue Code of 1986, as amended from time to time.



               

(b)   Confidential Information. "Confidential Information" shall
include all information comprising, concerning or relating to (i) KM's Customers
(as defined below), providers, suppliers, and other business affiliates; (ii)
KM's policies, practices, operating information, pricing, profits, margins,
costs, expenses, return expectations, financial information, business plans,
economic models and market approaches; and (iii) other information, techniques
or approaches used by KM and not generally known or applied in KM's industry. KM
believes that some or all of this information constitutes trade secrets;
however, the Confidential Information covered in this Agreement need not satisfy
the legal definition or requirements of a "trade secret" to be protected from
disclosure hereunder. Confidential Information shall not



 

--------------------------------------------------------------------------------

include any information that is generally known in KM's industry and information
already known to any future employer of Employee through no fault of Employee,
and any information disclosed by KM in public filings including without
limitation SEC or FERC filings.

               

(e)   Customer. "Customer" shall include any person or entity to whom at any
time during the Employment Period (as defined below) services are being sold by
KM, and any person or entity with which, at any time during the Employment
Period, KM has established a strategic marketing alliance.



               

(f)   Effective Date. This Agreement shall be effective upon execution hereof by
both parties.



          

3.    Resignation. Employee hereby resigns his position as an officer and
director of each entity included in KM, other than his position as a director of
KMI.



          

4.    KM's Promises. In consideration of Employee's performance hereunder:



               

(a)   Bonus. Employee will be eligible for a 2004 annual incentive bonus under
the terms of the KM bonus program. All Bonus Payments shall be subject to
applicable required withholdings. Employee shall not be eligible for an annual
incentive bonus for any periods flowing calendar year 2004.



               

(b)   Medical Benefits. KM agrees to provide best efforts to allow Employee to
participate, at Employee's cost, in those health benefit plans that active
employees are eligible to participate in to the extent permissible by applicable
law and subject to the terms and conditions of the applicable plan(s).



               

(c)   Restricted Stock. In consideration for Employee's promises set forth in
Section 5 below (but not in consideration for Employee's service as a director
of KMI) and subject to Section 6 below, Employee shall continue to hold 23,333
shares of restricted stock of KMI (as described on Schedule 1 attached hereto)
on the same terms and conditions as are set forth in that certain Restricted
Stock Agreement (the "July 16, 2003 Grant"), dated July 16, 2003, between
Employee and KMI; provided that (i) 8,333 shares shall vest and cease to be
subject to forfeiture restrictions on July 16, 2006 and 15,000 shares shall vest
on July 16, 2008; (ii) 76,667 shares subject to the July 16, 2003 Grant shall be
forfeited; and (iii) to the extent the approval of the shareholders of KMI is
not necessary for Employee to continue to hold such 23,333 shares or to cancel
the July 16, 2003 Grant and issue Employee a new grant of 23,333 shares of
restricted stock of KMI, KM may substitute cash payments in lieu of the value of
the restricted stock and the dividends paid thereon. Such payments shall be made
(x) on July 16, 2006 and July 16, 2008 in the case of the value of the shares of
restricted stock and (y) on the date(s) KMI pays dividends to its shareholders
in the case of dividends.



          

5.    Employee's Promises. Employee acknowledges and agrees that; 1) KM and its
affiliates are engaged in, among other things, owning and/or operating
integrated natural gas assets, products, chemicals and bulk terminals, refined
products, natural gas, natural gas liquids and carbon dioxide pipelines,
electricity generating assets, crude oil production assets and other midstream
energy assets; (the "Business"); 2) the Business is conducted throughout the



2

--------------------------------------------------------------------------------

United States; 3) his work for KM gave and will continue (during the Employment
Period) to give him access to Confidential Information, proprietary information
and trade secrets of and concerning KM, KM's actual and potential Customers,
providers, suppliers, and other business affiliates; 4) his work for KM gave and
will continue (during the Employment Period) to give him access to KM's actual
and potential Customers, providers, suppliers, and other business affiliates
with whom KM has expended substantial efforts to successfully establish
goodwill; and 4) the agreements and covenants contained in this Paragraph 4 are
essential to protect the Business and the trade secrets, Confidential
Information, proprietary information, goodwill and other legitimate interests of
KM. Accordingly, Employee agrees and covenants as follows:

               

(a)   Confidential Information. Employee agrees and covenants that he shall not
at any time, directly or indirectly, (i) use or apply any Confidential
Information for any purpose not expressly authorized by an officer of KM, alone
or with any other person or entity; or (ii) disclose or provide any Confidential
Information to any person or entity not expressly authorized by an officer of KM
to receive such Confidential Information provided, however, that Employee shall
not be held in breach of this provision should Employee be required to testify
pursuant to subpoena under oath or as otherwise required by law, provided
additionally that Employee testifies truthfully and that, prior to providing
such testimony, Employee notifies KM within 48 hours that his testimony is being
sought so as to permit KM to seek to prevent or limit such testimony or
otherwise seek to obtain a protective order.



               

(b)   Non-Disparagement Agreement. Employee agrees and covenants that he will
not in any way knowingly disparage KM, its officers, directors, employees,
consultants, agents, or business performance, methods, practices, operations,
decisions or plans; provided, however, that Employee shall not be held in breach
of this provision should Employee be required to testify pursuant to subpoena
under oath or as otherwise required by law, provided additionally that Employee
testifies truthfully and that, prior to providing such testimony, Employee
notifies KM within 48 hours that his testimony is being sought so as to permit
KM to seek to prevent or limit such testimony or otherwise seek to obtain a
protective order. KM likewise agrees not to disparage Employee, in the same
manner and subject to the same limitations set forth in this Section 5(b).



               

(c)   Non-Solicitation of KM Employees. Employee agrees and covenants that prior
to the earlier of (i) July 21, 2008 or (ii) for one (1) years following the date
of termination of Employee's membership on the Board for any reason whatsoever,
he will not hire, encourage, entice, or otherwise solicit any employee of KM, or
aid any third party to hire, encourage, entice or solicit any employee of KM, to
leave employment with KM in order to accept employment elsewhere. For purposes
of this paragraph, "employment elsewhere" shall include any relationship of
employer/employee, any relationship of principal/independent contractor and any
relationship of client/consultant.



               

(d)   Non-Competition. Employee agrees and covenants that prior to the earlier
of (i) July 21, 2008 or (ii) one (1) years following the date of termination of
Employee's membership on the Board for any reason whatsoever, Employee will not,
directly or indirectly, engage or become interested, as employee, owner,
consultant, advisor, officer, director or partner, or through stock ownership,
investment of capital, lending of money or property, or rendering of services or
otherwise, either alone or in association with others, in any type of business
or enterprise which is in competition with or which is directly or indirectly



3

--------------------------------------------------------------------------------

detrimental to KM's Business, provided, however, that the record or beneficial
ownership by Employee of one percent (1%) or less of the outstanding publicly
traded capital stock of any such business or enterprise shall not be deemed to
be in violation of this Paragraph 5(d), provided further that Employee is not an
employee, consultant, advisor, officer, director or partner of such business or
enterprise.

               

(e)   Confidentiality of this Agreement. KM and Employee agree not to divulge,
disclose or publicize in any manner to any third party, including but not
limited to current or former employees of KM, the existence or terms and
conditions of this Agreement, except, with respect to disclosure by Employee:
(1) insofar as is necessary to enforce the Agreement, comply with this
Agreement, applicable laws or regulations, or to respond to an order of a court
or administrative agency for disclosure, (2) to Employee's legal counsel,
spouse, or tax or financial advisors, on condition that any such person to whom
the terms or conditions of this Agreement are disclosed shall be instructed not
to disclose the terms or conditions to anyone else; and with respect to
disclosure by KM: (1) insofar as is necessary to enforce the Agreement, comply
with this Agreement, applicable laws or regulations, or to respond to an order
of a court or administrative agency for disclosure, (2) to KM's legal counsel,
KM's directors and officers, and KM's internal human resources and accounting
personnel and auditors (only to the extent necessary for reporting purposes), on
condition that any such person to whom the terms or conditions of this Agreement
are disclosed shall be instructed not to disclose the terms or conditions to
anyone else.



               

(f)   Employee acknowledges and agrees that any breach by him of the covenants,
commitments and agreements in Paragraph 5 of this Agreement shall constitute a
material breach of this Agreement and is likely to result in irreparable injury
to KM that could not be compensated by money damages alone. Employee therefore
agrees that, notwithstanding any other provision of this Agreement, in addition
to any other remedies KM may have at law and/or equity, in the event that KM
determines that Employee has breached any of said provisions of this Agreement,
KM shall be entitled, at its election, to immediately stop making any payments
hereunder and/or to terminate the vesting of, or otherwise cancel or terminate,
the unvested portion of the restricted stock referenced in Section 4(c) hereof
and/or to enforce the specific performance of this Agreement by Employee and/or
to seek to enjoin Employee from activities in breach of said provisions of this
Agreement without having to show that there are no other adequate remedies
available, whether such breach of said provisions occurs during the Employment
Period or thereafter. KM acknowledges and agrees that, without limiting the
remedies set forth above, its sole remedy with respect to monetary damages shall
be forfeiture of unvested restricted stock described in Section 4(c) hereof.



               

(g)   The parties stipulate and agree that the terms, covenants, commitments and
agreements contained in this Paragraph 5 are fair and reasonable in all
respects, and that these restrictions are necessary for the reasonable
protection of the legitimate business interests of KM. If, at the time of
enforcement of any of these provisions, a court holds that the restrictions
stated herein are unreasonable under the circumstances then existing, the
parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances will be substituted for the stated period,
scope or area. In such event, but only in such event, the parties hereto hereby
specifically request a trial court or other tribunal presented with this
Agreement for enforcement to reform it as to time, geographic area or scope of



4

--------------------------------------------------------------------------------

activities prohibited to the fullest extent allowed by law and to enforce this
Agreement as so reformed.

               

(h)   Employee shall have the right to request in a special exception to Section
5 of this Agreement. Such request shall be in writing, directed to KM's General
Counsel, and shall clearly and specifically identify the exemption sought and
the bases therefore. KM shall have thirty (30) business days to respond to such
written request for a special exception. If, after a timely review, KMI
determines in its sole discretion that no significant issues exist regarding the
protection of its trade secrets, proprietary information and/or Confidential
Information, the preservation of its goodwill, or a conflict of interest, KMI
shall not withhold the granting in writing of said special exception. In the
event that KM does not respond to a request for a special exception with the
thirty day period described above, KM shall be deemed to have granted the
request for special exception. KMI's decision to grant a special exception (or
failure to respond to a response therefore) shall not be considered to be a
waiver of the provisions of Section 5 except as to the specific activities on
behalf of the specific entity for which Employee sought such waiver.



          

6.    Payment Conditions. In the event that KM determines that Employee has
breached any of the provisions of Paragraph 5 of this Agreement, KM shall be
entitled to immediately stop making any payments of any type under Paragraph
4(c) of this Agreement and/or to terminate the vesting or exercisability of
23,333 shares of restricted stock reference in Section 5 hereof (to the extent
vesting has not occurred at the time of breach), or to require that Employee's
stock option grant of October 9, 1999 shall expire on the thirtieth day after KM
provides Employee notice of such breach.



          

7.    Adequacy of Consideration. By executing this Agreement, KM and Employee
acknowledges the receipt and sufficiency of the consideration provided by the
other in conjunction with executing this Agreement and the Further Release. Each
acknowledges and confirms to the other that the consideration provided by the
other is good and valuable consideration legally supportive of each party's
respective rights, duties and obligations hereunder and under the Further
Release. By executing this Agreement, KM and Employee shall be estopped from
raising and hereby expressly waive any defense regarding the receipt and/or
legal sufficiency of the consideration provided by one to the other with respect
to this Agreement and the Further Release.



          

8.    Assignability. This Agreement shall inure to the benefit of, and be
binding upon, Employee and Employee's personal or legal representatives,
employees, administrators, successors, heirs, distributees, devisees and
legatees, and KM, its successors and assignees, provided, however, that neither
KM nor Employee may assign any of Employee's or its obligations, rights or
benefits hereunder without the prior written consent of the other.



          

9.    Headings. The headings of sections and paragraphs herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.



          

10.   Controlling Law. This Agreement shall be governed and construed in
accordance with the laws of Texas. The parties agree that any legal action
regarding this Agreement must be filed in the state of Texas.



5

--------------------------------------------------------------------------------

          

11.   Entire Agreement. This document constitutes the entire agreement of the
parties on the subject matters addressed herein and may not be expanded or
except by express written agreement executed by both.



          

12.   Counterparts. This Agreement may be executed in as many counterparts as
may be deemed necessary and convenient, and by the different parties on separate
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.



[Remainder of page intentionally left blank - signature page to follow]

 

 



6



--------------------------------------------------------------------------------

 

   KMGP SERVICES, INC.
KINDER MORGAN ENERGY PARTNERS, L.P.
KINDER MORGAN, INC.
KINDER MORGAN MANAGEMENT, LLC
(each on its own behalf and on behalf
of the other persons or entities included
within the definition of KM)     
  

By:    Title:   

  
      EMPLOYEE                Michael C. Morgan Date

 

 

7

--------------------------------------------------------------------------------

Exhibit A

FURTHER RELEASE

     

For good and valuable consideration set forth in Paragraph 3 of the Retention
and Non-Competition Agreement of which this Exhibit is a part (the "Agreement"),
the receipt and sufficiency of which is hereby acknowledged, Michael C. Morgan
("Morgan") and KM (as defined in the Agreement) hereby agree as follows:



1.    General Release. Morgan, for himself and his representatives, heirs, and
assigns, hereby releases and forever discharges KM, and any present or former
parent, sister, affiliate or subsidiary company, partnership, limited
partnership or entity, and each of its and their shareholders, unit holders,
partners, general partners, limited partners, officers, directors, employees,
agents, representatives, legal representatives, accountants, successors,
predecessors, and assigns (the "KM Releasees"), from all claims, demands, and
actions of any nature, known or unknown, which Morgan may have against the KM
Releasees as of the Effective Date of this Further Release, and specifically,
but not limited to, any and all claims, known or unknown, in any manner arising
out of or involving any aspect of his employment with any of the KM Releasees,
and including, but not limited to, any rights or claims under the Texas
Anti-Discrimination Act, the Age Discrimination in Employment Act ("ADEA");
Title VII of the Civil Rights Act of 1964; the Vocational Rehabilitation Act;
the Americans with Disabilities Act; Executive Order 11246; the Civil Rights Act
of 1871; the National Labor Relations Act; the Worker Adjustment and Retraining
Notification Act; the Employee Retirement Income Security Act of 1974; the Equal
Pay Act (all as may have been or may be amended from time to time); and any and
all other municipal, state, and/or federal statutory, executive order, or
constitutional provisions pertaining to employment, an employment relationship,
sexual harassment and/or employee benefits; provided, however, that this release
and waiver shall not apply to any rights which, by law, may not be waived, or
any rights expressly set forth in the Agreement. This release and waiver also
specifically includes, but is not limited to, any known or unknown claims in the
nature of tort, statutory law, common law or contract claims, including
specifically but not limited to any claim of wrongful refusal to hire, wrongful
discharge, retaliatory discharge, unpaid wages, unpaid vacation, unpaid bonuses,
unvested stock or stock options, unpaid benefits, intentional or negligent
infliction of emotional distress, defamation, or other such claims in any manner
arising out of or involving any aspect of Morgan's employment, the terms and
conditions of such employment, or termination of employment with KM. This
release also includes, without limitation, any and all known or unknown claims
concerning attorney fees, costs, and any and all other expenses related to the
claims released herein.

2.     ADEA Release. By executing this Further Release, Morgan knowingly and
voluntarily waives any and all claims under the Age Discrimination in Employment
Act ("ADEA"), and further agrees with respect to the ADEA that:

     

(a)  

This waiver is part of an Agreement that is written in a manner that he
understands.

  

     

(b)  

This waiver specifically refers to rights and claims arising under the ADEA.

 

--------------------------------------------------------------------------------

  

     

(c)  

Morgan does not waive any claims under the ADEA that may arise after the date
that he executes this Further Release.

  

     

(d)  

Morgan waives ADEA rights or claims.

  

     

(e)  

Morgan has had an opportunity to consult with an attorney before executing this
Further Release insofar as it relates to waiver of claims under the ADEA and has
been urged to do so.

  

     

(f)  

Morgan has been afforded a minimum of 21 days from the date he received the
Further Release within which to consider this Further Release insofar as it
relates to claims under the ADEA.

  

     

(g)   Morgan shall have 7 days from the date he accepts and signs this Further
Release within which to revoke his acceptance of this Further Release. To be
effective, such revocation must be made in writing and delivered to the
Executive Vice President Human Resources and Administration, Kinder Morgan, One
Allen Center, 500 Dallas Suite 1000, Houston TX 77002, on or before the seventh
(7th) day after Morgan signs it. If Morgan revokes this Further Release it shall
not be effective or enforceable and he shall not receive the additional
consideration set forth in Paragraph 4 of the Retention and Non-Compete
Agreement that has not yet been paid to Morgan.

  

     

(h)   This Further Release shall become effective immediately upon the eighth
(8th) day after Morgan signs this Further Release, assuming such Further Release
is not revoked as provided in Paragraph 2(g) above.      
  

Date:          Michael C. Morgan

 

 

2

--------------------------------------------------------------------------------

SCHEDULE 1




Restricted stock granted on January 17, 2000 and January 16, 2001 shall not be
affected in any way by this agreement.

Stock Option Agreements, dated April 20, 2000, and October 9, 1999, shall not be
affected in any way by this agreement.

Restricted Stock Agreement, dated July 16, 2003, shall be amended to provide
that 8,333 shares shall vest on July 16, 2006 and 15,000 shares shall vest on
July 16, 2008. All other shares subject to that agreement shall be forfeited.
The remaining terms and conditions of the Restricted Stock Agreement shall apply
with respect to the 23,333 shares that are not forfeited in connection with this
Agreement.

 

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------